NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1524-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TROY J. WASHINGTON,

     Defendant-Appellant.
_____________________________

                    Submitted January 22, 2019 – Decided January 31, 2019

                    Before Judges Haas and Sumners.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment No. 11-02-
                    0273.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Monique D. Moyse, Designated Counsel;
                    Carolyn V. Bostic, on the brief).

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Regina M. Oberholzer, Deputy Attorney
                    General, of counsel and on the brief).

                    Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant Troy J. Washington appeals from the May 12, 2017 Law

Division order denying his petition for post-conviction relief (PCR) following

an evidentiary hearing. We affirm.

      We incorporate herein the procedural history and facts set forth in our

prior opinion on defendant's direct appeal from his conviction on the underlying

offenses. State v. Washington, No. A-1818-12 (App. Div. Mar. 25, 2015) (slip

op. at 1-5), certif. denied, 222 N.J. 18 (2015). The following facts are most

pertinent to the issues raised in this appeal:

                   The State presented its case through the
             testimony of Dana Valeri, Lake Estates Condominium
             Assistant Property Manager, Emelinda Owens, Lake
             Estates Condominium resident, and three East
             Brunswick policemen, Officer Crispin Farrace,
             Detective Michael Smith, and Sergeant Sean Googins.
             The facts pertinent to this appeal are as follows.

                    On September 3, 2010, a man entered the office
             of the Lake Estates Condominium Association and told
             Valeri that he was looking to rent an apartment unit
             based upon a referral from someone who worked for
             FedEx. Valeri told him there were no units available to
             rent. However, before leaving she had him write down
             his name and phone number to possibly contact him if
             a vacancy arose. Suspecting the man was referred by
             Owens, a Lake Estates resident Valeri believed worked
             for FedEx, Valeri sent Owens an email with a
             description of the man to confirm the reference. Owens
             replied that she did not refer anyone to rent an

                                                                        A-1524-17T1
                                         2
apartment. Owens testified that based on the email
description, she believed the man was someone she
knew as "True."

       About two hours later, the man returned to the
office. He asked for a business card and permission to
use the bathroom. After using the bathroom, the man
approached Valeri with a six-inch knife in his hand and
demanded money that was stored in a locked cabinet.
Valeri cooperated and gave him approximately $2,500
to $3,000. After turning the money over, the man, for
no apparent reason, shoved her into a bathroom causing
bruises on her body and a bump on her head, and then
left the office.

      Valeri subsequently called the police, and once
they arrived at the office, she told them what happened.
The police took pictures of the crime scene and were
able to obtain fingerprints from the notebook in which
the assailant had written his name and phone number.
The fingerprints were found to be a match for
defendant. About three weeks later, Valeri identified
defendant in a photo array at the police station, stating
she was eighty percent sure that he was the man who
robbed her. Valeri also made an in-court identification
of defendant. In addition, Owens identified defendant
in a photo array and in-court as the man she knew as
True.

      Defendant testified on his own behalf at trial. He
asserted that he did not rob Valeri, but she was party to
a "scheme" with Owens to steal money from Lake
Estates. He arranged with Owens and her boyfriend
that he would go to the office to pick up money from
Valeri. When defendant first went into the office,
Valeri told him to write his name and phone number
down on [a] notebook so she could call him later when
it was time to get the money. Defendant testified that

                                                            A-1524-17T1
                           3
            he returned to the office after speaking with Owens and
            was given the money by Valeri. He denied having a
            knife with him and touching or pushing Valeri. He
            claimed he kept $700 of the money with the remaining
            amount split between Owens and Valeri.

            [Id. at 2-4.]

      Based on this evidence, the jury convicted defendant of first-degree armed

robbery, N.J.S.A. 2C:15-1; fourth-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(d); third-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4; and disorderly persons simple assault, N.J.S.A.

2C:12-1(a). Id. at 1. The court sentenced defendant to fifteen years in prison,

subject to an 85% period of parole ineligibility pursuant to the No Early Release

Act (NERA), N.J.S.A. 2C:43-7.2, on the robbery and merged weapons offenses,

and to a consecutive six-month term for the simple assault offense. Id. at 4.

      After we affirmed defendant's convictions and sentence on direct appeal,

id. at 6-15, defendant filed his petition for PCR, alleging that his trial attorney

provided him with ineffective legal assistance. Among other things, defendant

asserted that the attorney failed to adequately investigate the whereabouts of

Manuel Roman, an individual who defendant alleged was a partner in the

"scheme" to steal money from Lake Estates. Defendant also claimed that "the

trial court should have accepted [his] plea" instead of forcing him to go to trial.


                                                                           A-1524-17T1
                                        4
      The judge found that defendant was entitled to an evidentiary hearing on

his petition.   At the hearing, defendant claimed that Roman was Owens's

boyfriend and that he, Roman, Owens, and Valeri agreed that Valeri would give

money from Lake Estates to defendant and make it appear that it had been a

robbery. The group would then split the proceeds of the theft. Defendant

produced a one-page letter from Roman to support this claim, but did not call

him as a witness at the PCR hearing. Defendant asserts that if his attorney had

properly attempted to locate Roman in advance of the trial, Roman would have

testified in support of his contention that the robbery had been staged, and he

would only have been convicted of theft, rather than the more serious robbery,

weapons, and assault charges.

      Defendant waived his attorney-client privilege and called his attorney as

a witness at the hearing. The attorney testified that he represented defendant for

about a year prior to the trial. During that period, defendant claimed he was not

involved in the robbery and provided the names of several alibi witnesses to the

attorney. The attorney filed an alibi notice prior to the trial, but none of the

proposed witnesses would support defendant's claim by testifying in court.

      The attorney filed a motion to suppress the identification evidence. This

motion was heard and denied by the trial court on January 17, 2012, the day


                                                                          A-1524-17T1
                                        5
before jury selection was to begin. After the hearing, defendant told the attorney

that his alibi claim was false. Instead, defendant claimed for the first time that

he, Roman, Owens, and Valeri had actually conspired to stage a robbery in order

to steal money from Lake Estates.

      At that time, defendant gave the attorney Roman's name, an address, and

a telephone number. The attorney immediately added Roman to defendant's

witness list, and called his office to have an investigator attempt to locate Roman

through a "post office search" and by calling the telephone number. However,

Roman did not live at the address defendant provided, and no one ever answered

the telephone at the number defendant gave the attorney. Defendant was not

able to provide any additional contact information for Roman. The attorney

asked Owens on cross-examination whether she had an address or telephone

number for Roman, but she did not. The attorney also questioned Owens about

her alleged role in the scheme, and called defendant as a witness so he could

provide his account to the jury. 1




1
  The attorney also pointed out that even if he could have located Roman, it was
by no means certain Roman would have testified on defendant's behalf because,
by doing so, Roman "would have been involving himself in . . . a third[ -]degree
crime."
                                                                           A-1524-17T1
                                        6
      Under these circumstances, the judge concluded in her written decision

that the attorney had done all he could to attempt to locate Roman, especially in

light of the fact that defendant waited until the eve of trial to abandon his false

alibi claim in favor of his new assertion that the robbery was staged. Therefore,

the judge found that the attorney did not provide ineffective assistance. In

explaining her decision, the judge stated:

                   This court has had the opportunity to observe the
            demeanor and credibility of [defendant's] trial counsel
            during the evidentiary hearing and finds his testimony
            to be very credible. This [c]ourt finds that trial counsel
            put forth a concerted effort to find any named person
            that [defendant] presented to him as a potential witness,
            both under the original alibi defense and the conspiracy
            defense. The alibi defense was first developed and
            subsequently failed when [defendant's] witnesses failed
            to appear in court and testify on [defendant's] behalf.
            This [c]ourt finds [defendant's] counsel, from the
            beginning, vigorously attempted to abide by
            [defendant's] wishes even when [defendant] provided
            him with witnesses that were unwilling to substantiate
            an alibi defense for [defendant].           Even when
            [defendant] failed to provide Mr. Roman's name to his
            attorney immediately rather than attempt several non-
            credible defenses.

      Turning to defendant's claim that the judge "should have accepted" his

plea, defendant failed to present any evidence that he ever pled guilty to any of

the offenses prior to the trial. The State and defendant's attorney discussed the

possibility of a plea before the suppression hearing on January 17, 2012. At that

                                                                           A-1524-17T1
                                        7
time, the State had offered to recommend that defendant be sentenced to seven

years in prison, subject to NERA, if he pled guilty to robbery, but advised him

that the offer would be withdrawn if the hearing proceeded. Defendant elected

to reject the plea offer, and the trial court thereafter denied his suppression

motion.

      Nevertheless, the assistant prosecutor stated that she was willing to ask

her supervisors if she could renew the seven-year plea offer, and promised to let

defendant and his attorney know the next day if this was still possible. The

following day, the prosecutor reported the seven-year offer was still off the

table, but that her office would accept a plea if defendant agreed to serve nine

years, subject to NERA. Defendant rejected this offer and proceeded to trial.

      Perhaps because defendant failed to present any evidence that there had

been a plea agreement at any time prior to the trial, the judge did not specifically

address defendant's claim that he had pled to an offense in her written decision

denying his PCR petition. This appeal followed.

      On appeal, defendant's appellant attorney raises the following contentions

on defendant's behalf:

            POINT I

            THE PCR COURT'S FACTUAL FINDINGS DO NOT
            SUPPORT    ITS   DETERMINATION     THAT

                                                                            A-1524-17T1
                                         8
            DEFENDANT'S TRIAL COUNSEL RENDERED
            EFFECTIVE ASSISTANCE TO DEFENDANT
            DESPITE TRIAL COUNSEL'S FAILURE TO
            ADEQUATELY        INVESTIGATE      THE
            WHEREABOUTS OF MANUEL ROMAN, AND TO
            CALL HIM AS A TRIAL WITNESS TO SUPPORT
            THE DEFENDANT'S CONSPIRACY DEFENSE.

            A.    The Strickland Standard.

            B.    The PCR Court's Denial of Post-Conviction
            Relief is Not Supported by the Record.

            POINT II

            THE PCR COURT FAILED TO ADDRESS AND
            RULE UPON DEFENDANT'S ARGUMENT THAT
            THE TRIAL COURT ERRED BY NOT ACCEPTING
            THE DEFENDANT'S GUILTY PLEA, AS WAS
            BRIEFED AND ARGUED BY DEFENDANT AND
            HIS PCR COUNSEL, AND THEREFORE, THIS
            MATTER MUST BE REMANDED TO THE PCR
            COURT FOR CONSIDERATION.

      Having reviewed the record in light of these contentions and applicable

law, we cannot agree with defendant's arguments 2 and, therefore, we affirm the

judge's denial of defendant's PCR petition.



2
  In a pro se supplemental brief, defendant asserts that "the PCR court erred by
basing its ruling on hearsay of trial counsel of what other persons would have
testified to, and elevated such hearsay testimony over defendant's direct
testimony, wherefore the matter should be reversed and remanded to another
PCR judge." This argument is without sufficient merit to warrant discussion in
a written opinion. R. 2:11-3(e)(2).
                                                                        A-1524-17T1
                                       9
      When petitioning for PCR, the defendant must establish, by a

preponderance of the credible evidence, that he or she is entitled to the requested

relief. State v. Nash, 212 N.J. 518, 541 (2013); State v. Preciose, 129 N.J. 451,

459 (1992). To sustain that burden, the defendant must allege and articulate

specific facts that "provide the court with an adequate basis on which to rest its

decision." State v. Mitchell, 126 N.J. 565, 579 (1992).

      To establish a prima facie claim of ineffective assistance of counsel, the

defendant is obligated to show not only the particular manner in which counsel's

performance was deficient, but also that the deficiency prejudiced his right to a

fair trial. Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz,

105 N.J. 42, 58 (1987). Under the first prong of this test, the defendant must

demonstrate that "counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth Amendment."

Ibid. Under the second prong, the defendant must show "that counsel's errors

were so serious as to deprive the defendant of a fair trial, a trial whose result is

reliable." Ibid. That is, "there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different."

Id. at 694.




                                                                            A-1524-17T1
                                        10
      There is a strong presumption that counsel "rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment." Id. at 690. Further, because prejudice is not presumed, Fritz, 105

N.J. at 52, a defendant must demonstrate with "reasonable probability" that the

result would have been different had he received proper advice from his trial

attorney. Strickland, 466 U.S. at 694.

      Where, as here, the judge conducts an evidentiary hearing, we must

uphold the judge's factual findings, "'so long as those findings are supported by

sufficient credible evidence in the record.'" State v. Rockford, 213 N.J. 424,

440 (2013) (quoting State v. Robinson, 200 N.J. 1, 15 (2009)). Additionally, we

defer to a trial judge's findings that are "'substantially influenced by [the trial

judge's] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy.'"       Ibid. (alteration in original)

(quoting Robinson, 200 N.J. at 15).

      Applying these standards, we discern no basis for disturbing the trial

judge's decision to reject defendant's claim that his attorney was ineffective

because he was unable to locate Roman on the eve of trial. After observing both

defendant and his attorney on the witness stand, the judge specifically found that

the attorney credibly demonstrated that he did everything possible to find


                                                                           A-1524-17T1
                                       11
Roman. The attorney added Roman's name to defendant's witness list; attempted

to telephone him; tried to reach him at the stale address defendant's provided;

and questioned Owens as to whether she knew how he could be reached. Under

these circumstances, there is ample credible evidence in the record to support

the judge's conclusion that the attorney performed effectively under the

circumstances presented by defendant's late decision to abandon his false alibi

claim. Therefore, defendant failed to satisfy either prong of the Strickland test

on this point.

      While the judge did not specifically rule upon defendant's bald claim that

the trial court "should have accepted" his alleged plea, there is no reason to

remand this matter for further proceedings. It is well established that where, as

here, a PCR issue can be addressed solely upon the trial record, an appellate

court can directly review the claim. State v. Castagna, 187 N.J. 293, 313 (2006).

      The trial record reveals that defendant never pled guilty at any time to any

offense prior to the trial. Instead, he rejected each and every offer the State

presented.   At the evidentiary hearing, he acknowledged that the assistant

prosecutor advised him that she would attempt to obtain permission from her

office to renew the seven-year offer, but she was unable to do so. Defendant

then rejected the nine-year offer and the matter proceeded to trial.


                                                                          A-1524-17T1
                                       12
      It is well established that a plea "bargain cannot be imposed upon a

defendant and, by the same token, a defendant has no legal entitlement to compel

a plea offer or a plea bargain; the decision whether to engage in such bargaining

rests with the prosecutor." State v. Williams, 277 N.J. Super. 40, 46 (App. Div.

1994) (citations omitted). Moreover, "a defendant has no right to require the

prosecutor to re-offer a plea which has been rejected by the defendant." Id. at

47 (citing United States v. Wheat, 813 F.2d 1399, 1405 (9th Cir. 1987), aff’d,

486 U.S. 153 (1988)).

      Contrary to defendant's baseless assertions, there is simply no evidence in

either the trial record or the record developed at the PCR hearing to support his

claim that he ever pled guilty to an offense or that the judge refused to accept

his plea. Therefore, we reject defendant's contention on this point.

      Affirmed.




                                                                         A-1524-17T1
                                      13